Citation Nr: 0830647	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), currently rated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION
The veteran served on active duty from November 1965 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in October 2006, a statement 
of the case was issued in May 2007, and a substantive appeal 
was received in June 2007.  The veteran testified at a 
hearing before the Board in June 2008.  

The issue of increased initial rating for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A low back disability was not manifested during active 
duty service or for many years thereafter.

2.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the veteran's active service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in May 2006 for the low back claim and June 2006 for 
the bilateral hearing loss claim.  In May 2006, he was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, with regard to the low back, it is not necessary 
to obtain a VA medical opinion with regard to etiology.  
Given the absence of any competent evidence of the claimed 
post-service disability until nearly 36 years after service, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains a VA examination in April 2007 with regard to 
bilateral hearing loss.  The examination report obtained is 
fully adequate and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis and organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Low Back Disability

Analysis

Service medical records dated in April 1966 and May 1966 
reflect that the veteran complained of low back pain.  He was 
assessed with mild muscle spasm.  A service Report of Medical 
Examination dated in August 1967 for separation purposes 
reflects that the veteran was clinically evaluated as normal 
for spine and other musculoskeletal.  A service Report of 
Medical History dated in August 1967 for separation purposes 
reflects that the veteran checked the 'no' box for recurrent 
back pain.  

Private medical records from Northwest Arkansas Medical 
Imaging dated in July 2003 reflect that the veteran underwent 
an MRI on the lumbar spine.  MRI findings revealed moderate 
broad based disc bulges at T12-L1, L2-3, L3-4, L4-5, and L5-
S1 that moderately flatten the ventral aspect of the thecal 
sac with no spinal canal stenosis.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current low 
back disability is etiologically related to service or any 
incident therein.  The Board notes that the veteran injured 
his low back in service in 1966.  However, the veteran's 
spine was clinically evaluated as normal following the injury 
upon separation from service.  The clinically normal spinal 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no low 
back disability was present at that time.  The Board views 
the examination report as competent evidence that there was 
no low back disability at that time.  Also of significance is 
the fact that upon separation from service, the veteran 
reported no low back complaints and checked the 'no' box for 
recurrent back pain.  This suggests that the veteran himself 
did not believe that he had any ongoing low back problems at 
that time.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing low back disability for nearly 36 years between 
the period of active duty and the evidence showing treatment 
for a low back disability is itself evidence which tends to 
show that no low back disability was incurred as a result of 
service.  

While acknowledging the veteran's statements that his current 
low back disability is etiologically related to service, the 
veteran is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of a low back disability, such post-
service findings fail to establish any relationship between 
the current disability and service.  A low back disability 
was not manifested during service, or for many years 
thereafter.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disability.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss 

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

A service Report of Medical Examination dated in August 1967 
for separation purposes reflects that no ear abnormalities 
were detected.  The veteran scored 15/15 bilaterally on the 
whispered voice test.  A service Report of Medical History 
dated in August 1967 for separation purposes reflects that 
the veteran checked the 'no' box for hearing loss.  

The veteran underwent a VA examination in April 2007.  Speech 
recognition threshold scores were 98 percent for the right 
ear and 96 percent for the left ear.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows, with a 
right ear average of 40 decibels and a left ear average of 45 
decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
35
55
55
LEFT
15
20
45
60
55

The examiner diagnosed bilateral sensorineural hearing loss 
which has progressed since 2004.  The examiner opined that it 
was less likely as not that the veteran acquired a hearing 
impairment in service.  The examiner reasoned that the 
current loss is as likely as not due to post-service factors 
such as occupational noise exposure and familial, genetic, or 
medical factors.  

The clinically normal hearing findings upon separation from 
service are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
bilateral hearing loss was present at that time.  The Board 
views the examination report as competent evidence that there 
was no bilateral hearing loss at that time.  Also of 
significance is the fact that upon separation from service, 
the veteran reported no hearing complaints and checked the 
'no' box for hearing loss.  This suggests that the veteran 
himself did not believe that he had any ongoing hearing loss 
at that time.  

The Board notes that the lack of any clinical evidence of 
hearing loss during the 37 years between the veteran's 
separation from active duty and the first diagnosis of 
hearing loss is itself evidence tending to show that no 
hearing loss was incurred as a result of service.  Moreover, 
there is no medical evidence showing that hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service, and 
therefore service connection for hearing loss may not be 
presumed to have had its onset in service.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any hearing loss during service in this case is supported 
by affirmative evidence, consisting of the August 1967 
service examination report which included normal audiometric 
testing.  Although the veteran has asserted that his hearing 
loss is due to acoustic trauma in service, the fact remains, 
however, that there is no record of complaints of hearing 
loss during service, and he has not provided any medical 
evidence, whatsoever, showing findings or a diagnosis of 
hearing loss until 2004.   

Finally, the Board believes it significant that the April 
2007 medical examiner opined that the current bilateral 
hearing loss was not etiologically related to service.  The 
Board has considered the veteran's own lay statements to the 
effect that his bilateral hearing loss is causally related to 
his active service; however, it is noted that the veteran has 
not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is not 
warranted.  

Service connection for bilateral hearing loss is not 
warranted.  


REMAND

The veteran indicated in the June 2008 Board hearing that his 
PTSD has worsened since his last VA examination in September 
2006.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  See also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD.  The rationale for 
all opinions expressed should also be 
provided.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

2.  The RO should then review the 
expanded record and re-adjudicate the 
issue of increased rating for PTSD.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


